ORDER
PER CURIAM.
The petitioner, Edward C. Straatmann, appeals from the judgment of the trial court denying his claim for specific performance of an alleged real estate sales contract. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).